Citation Nr: 1739125	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include depression, partner relational problems, and alcohol and drug abuse.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected pes planus. 

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left great toe osteoarthritis, to include bunion/hallux valgus associated with pes planus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1974 to January 1975 and on active duty from October 1977 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, September 2009, and November 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at March 2011 hearing before the undersigned Veterans Law Judge.   The transcript has been associated with the Veteran's claims file.

The Veteran's claims for increased ratings for a lumbar spine disability, pes planus, and left great toe disorder, and for service connection bilateral hearing loss, although the subject of an April 2012 Board Remand, were not re-certified to the Board.  Although not certified, an appeal has been perfected.  In addition, the RO has not indicated that it is undergoing any further development of the claims.  Thus, the Board has properly taken jurisdiction of the Veteran's increased rating claims and service connection claim for bilateral hearing loss, and they have been listed among the issues on appeal on the title page.  See 38 C.F.R. § 19.35 (2016).

A claim to reopen service connection for an acquired psychiatric disorder was denied in an August 2009 Board decision on the basis that there was no new and material evidence sufficient to reopen the claim.  The Veteran submitted a new claim to reopen in February 2011, which was denied by the RO and the appeal of that issue has been perfected.
 
The RO granted a total disability rating based on individual unemployability (TDIU), effective February 27, 2004.  A review of the claims file shows that the Veteran first met the criteria for TDIU at that time.  Thus, any inferred TDIU claim prior to February 27, 2004, is inapplicable.


FINDINGS OF FACT

1.  The Board denied a claim to reopen service connection for an acquired psychiatric disorder in August 2009, which decision was not appealed. 

2.  Evidence received subsequent to the August 2009 Board decision does not raise a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder.

3.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss was incurred or otherwise the result of his active service.

4.  The Veteran's lumbar disability has been manifested by pain on motion and the necessary regular use of a back brace, but not by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, nor has his range-of-motion been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

5.  The Veteran's pes planus has been manifested by bilateral pain on use and inward bowing of the Achilles tendon, with limitations on walking and standing, but not severe symptoms of marked deformity, accentuated pain on manipulation and use, objective evidence of swelling, or characteristic callosities.

6.  The Veteran's left great toe osteoarthritis has been manifested by mild or moderate hallux valgus, a bunion, pain, numbness, and limitations on walking and standing, but not severe symptoms with functional equivalence to amputation of the great toe nor operation with resection of the metatarsal head. 


CONCLUSIONS OF LAW

1.  The August 2009 Board decision that denied the Veteran's claim to reopen service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the August 2009 Board decision is not new and material, and the Veteran's claim of service connection for psychiatric disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

5.  The criteria for a disability rating in excess of 10 percent for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 5276 (2016).

6.  The criteria for a disability rating in excess of 10 percent for left great toe osteoarthritis, to include bunion/hallux valgus associated with pes planus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 5003, 5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Acquired Psychiatric Disorder

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By rating action dated in August 1998, the RO denied service connection for an acquired psychiatric disability.  The Veteran was notified of that determination and of his appellate rights, by a letter dated in August 1998.  In a letter received in September 1998, the Veteran indicated that he wanted to reopen his claim of service connection for a psychiatric disability.  Subsequent to the August 1998 RO decision, VA treatment records dated in April 1998 and June 1998, and not considered in the August 1998 RO decision, were added to the claims file.  In a March 1999 decision the RO denied service connection for an acquired psychiatric disability.  Following notice to the Veteran, with his appellate rights and a copy of the rating decision, sent in April 1999, no appeal was taken from the March 1999 determination, and, as such, the March 1999 RO decision is final.  38 U.S.C.A. § 7105.

The March 1999 RO decision denied service connection for psychiatric disability on the basis that an acquired psychiatric disability, to include depression, was not shown in service and that a psychosis was not shown within one year of the Veteran's discharge from service.  Additionally, the March 1999 RO decision noted that VA, by law, was unable to grant service connection for the Veteran's substance induced mood disorder.

The evidence of record at the time of the March 1999 RO denial included service treatment records, including records revealing that the Veteran was hospitalized (as part of the Army's Alcohol and Drug Abuse Prevention and Control Program) from August 26, 1996 to August 30, 1996, with a principal diagnosis of alcohol dependence with physiological dependence; the Veteran denied a history of depression.  It was held that the Veteran's problems with sadness and mood had a substantial relationship to psychoactive substance abuse.  Test findings at that time included depression, which was essentially linked to the Veteran's substance abuse disorder.  The medical history portion of the Veteran's February 1997 service separation examination indicates that the Veteran stated that he had had depression, but had never taken medications for depression.  Clinical examination performed at the time of the February 1997 examination revealed that the Veteran's psychiatric system was normal.  An April 1998 VA examination revealed Axis I diagnoses of ethanol abuse, cocaine abuse, a history of depression and rule out substance induced mood disorder.  A June 1998 VA record noted that the Veteran's depression was stable.

The evidence added to the claims file subsequent to the March 1999 denial includes an October 1998 VA progress note indicating that the Veteran had enrolled in a substance abuse/domestic violence program in April 1998 and was making satisfactory progress on his treatment goals.

Also added to the record subsequent to March 1999, is a VA mental health clinic assessment done in April 2002 where the clinician noted that she was determining whether the Veteran suffered from substance-induced depression versus depression disorder, as even with frequent periods of abstinence from alcohol and cocaine, he was having depressive symptoms.  

In January 2003, the Veteran was assigned a VA therapist and joined substance abuse therapy groups.

At an August 2004 VA examination, the VA psychologist performed a detailed, comprehensive review of the Veteran's medical, occupational and social history, and included multiple references to clinical findings contained in the records reviewed.  After noting the Veteran's subjective complaints, and after a contemporaneous examination of the Veteran, the examiner diagnosed the Veteran with substance abuse mood disorder, and history of alcohol and cocaine abuse and dependence and possible partial to full remission.  In the comprehensive impression portion of the examination report, the VA psychologist stated, in pertinent part, as follows:

In summary, [the Veteran's] substance abuse does not appear to be in anyway related to his military career and the mood disorder which did not emerge until documentation following the service, appears to be purely related to the instability caused by alcohol and cocaine dependence at various times in his life.

Numerous VA records noted that the Veteran had been assessed with depression or major depression, alcohol dependence, cocaine dependence, and "benzo abuse/dependence."  

The Veteran was incarcerated on drug-related charges in May 2005 and released June 2005.  The Veteran next resumed seeing his mental health provider in June 2008, where he was diagnosed with depressive disorder NOS, personality disorder NOS, with history of polysubstance abuse.  

At a June 2005 Board hearing, the Veteran stated (see Hearing Transcript, p. 9) that he began to experience depression near the end of his military career.  

The Board denied the claim to reopen in August 2009.  Thereafter, the Veteran entered a Substance Abuse Residential Rehabilitation Therapy Program (SARRTP) in July 2010 with diagnoses of alcohol dependence, cocaine dependence, and substance-induced mood disorder, depression.  

In October and November 2015, the Veteran was hospitalized for alcohol dependence with withdrawal; in December 2015, he was hospitalized for alcohol and cocaine use disorder; and in June 2017, he was hospitalized for cocaine use disorder.

The Veteran routinely attended either group or individual counseling, most frequently in 2009 and 2010, and has undergone medical management of his depression symptoms through a VA mental health clinic since 1998.  Over time, the treatment records show that he has been prescribed many different anti-depressant medications at varying dosages, to address any depression symptoms more successfully, during periods both of abstinence and alcohol/drug use.  Several stressors were identified for his depression, including his divorce, loss of contact with children, domestic violence charges, incarceration due to drug charges, and financial instability.  

The additional evidence obtained in this case, while indicating that the Veteran received treatment and takes medication for his psychiatric disorder, is not material, in that it does not bear directly and substantially upon the specific matter under consideration, i.e., it does not show that the Veteran suffered from a chronic acquired psychiatric disability (not due to willful misconduct, or alcohol or substance abuse) that was incurred in or aggravated by his military service.  38 C.F.R. § 3.301 (2008).  The record is absent for any competent clinical evidence showing that the Veteran has a current psychiatric disability that had its onset during service or is somehow related to his active service.  The Board observes that there is still no opinion from any health care professional linking a psychiatric disability to the Veteran's military service, and an August 2004 VA examiner specifically indicated that the Veteran's current psychiatric disability was not related to his military service.

In short, the evidence submitted since the last prior denial, by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.  Accordingly, the application to reopen the psychiatric disability claim is denied.

While evidence is presumed credible for purposes of reopening a claim, the Board notes that the Veteran is only competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing depressive symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as the Veteran simply does not have the necessary medical training and/or expertise, he is not competent to opine as to whether he has developed a psychiatric disability as a result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In a May 2016 statement, the Veteran's representative argued that the November 2010 Statement of the Case did not consider the Veteran's VA treatment records in rendering its decision.  However, the records were listed in the considered evidence, and the decision stated "Medical records from Louisville VA Medical Center were reviewed; however, there was no evidence that you have an Axis I diagnosis of a mental disorder that meets all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association that is related to military service."  As discussed above, the Board recognizes that the Veteran has ongoing diagnoses for depression, alcohol abuse disorder, and cocaine abuse disorder.  However, the VA treatment records do not contain any opinion relating the Veteran's diagnoses to service.  Thus, there is no evidence of a diagnosis that is related to military service, and as such, the VA records do not comprise new and material evidence sufficient to reopen the claim for service connection.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence in this case to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Bilateral Hearing Loss

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. at 159.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

As a preliminary matter, the Board finds that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.  Although the Veteran has reported recently that he first noticed difficulty hearing following time spent in the military (see March 2011 Hearing Testimony), the record does not reflect, nor does the Veteran otherwise contend, that he has been treated for hearing loss at any time prior to 2001 or 2002.  Because there is no evidence demonstrating that a compensable degree of hearing loss had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, the Veteran's military occupational specialty was cavalry scout and lightweight vehicle mechanic.  He has reported exposure to loud noises while serving on active duty, including exposure to tanks, tank weapons, small arms fire, and aircraft noise with no hearing protection, while serving in an armored reconnaissance unit.  See, e.g., August 2009 VA examination; March 2011 Hearing Testimony.

The Veteran's service treatment records (STRs) contain the results of numerous audiograms.  The October 1977 entrance examination report indicated combined puretone averages within normal limits.  The combined puretone averages of the routine in-service audiograms were also within normal limits.  38 C.F.R. 3.385, Hensley v. Brown, 5 Vet. App. at 157.  The Veteran was also issued ear canal caps and no ear-nose-throat (ENT) problems were noted at the times of audiological testing.  The Veteran's February 1997 separation examination indicated combined puretone averages within normal limits.  However, it was also noted on the examination report that he was "routinely exposed to hazardous noise."  

During an April 2002 ENT clinical appointment, the Veteran reported ringing in his right ear increasing over six months.  Sensorineural hearing loss was diagnosed.  At a November 2002 ENT clinical note, it was noted that the Veteran had unilateral right tinnitus for years with no hearing loss.  Yearly audiology examinations were prescribed.

The Veteran underwent several VA examinations to address his bilateral hearing loss claim and service-connected tinnitus.  He stated that the situation of greatest difficulty was that the tinnitus interfered with his hearing.  In a March 2003 VA examination, the Veteran's audiogram revealed puretone threshold averages were 18.75 in the right ear and 20 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 96 bilaterally.

In a November 2004 ENT clinical record, it was noted that the Veteran was prescribed a hearing aid as a tinnitus masker.  A December 2004 audiology treatment record noted that hearing thresholds were within normal limits, with speech recognition scores "excellent" at 96 bilaterally.

A January 2005 VA treatment record showed diagnoses of otitis externa chronica.

The Veteran had a private audiology examination in September 2008 with puretone threshold averages of 75 in the right ear and 67.5 in the left ear.  This examination did not conduct a controlled speech discrimination test.

In an August 2009 VA examination, the Veteran's audiogram revealed puretone threshold averages were 46.25 in the right ear and 46.25 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 92 bilaterally.

At the March 2011 Board hearing, the Veteran stated that when he got out of service in 1997, he experienced ringing in his ears which made it difficult to hear his children.  He also reported that he first received hearing aids in 2001 or 2002.  He stated that a health provider thought the ringing in his ears would go away after time, but that it had not abated and he must regularly use a speakerphone.

In a September 2012 VA examination, the Veteran's audiogram revealed puretone threshold averages were 45 in the right ear and 42.5 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 100 in the right ear and 96 in the left ear.  

The September 2012 VA examiner determined that because the Veteran's hearing test results on his October 1977 entrance examination were within normal limits, bilaterally, and his hearing test results on his April 1997 separation examination were within normal limits, bilaterally, there was not a significant shift in thresholds.  Given that, the examiner concluded that the Veteran's hearing loss was not related to service.

The Veteran underwent a private audiological examination in September 2012, as well.  That examination revealed puretone threshold averages of 93.75 in the right ear and 87.5 in the left ear, but did not discuss the etiology of the Veteran's bilateral hearing loss.

The clinical results of the audiological examinations demonstrate that the Veteran has bilateral hearing loss.  As a result of the foregoing evidence provided by the Veteran and included on his separation examination, acoustic trauma is also conceded.  Since the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.  

Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. at 159. 

However, in this case, there is no competent evidence of record to establish such a nexus.  The Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues such as the nature and etiology of his sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, the Veteran's statements regarding the onset of his hearing loss are inconsistent with other evidence of record.  His STRs do not reflect any complaint, treatment, or diagnosis of decreased hearing.  His entrance and separation examination reports document normal hearing.  Post-service, the evidence does show a marked decrease in hearing, first demonstrated in August 2009.  Further, the Veteran's complaints regarding difficulty hearing following service appear to focus more on ringing he experienced in his ears, rather than hearing loss, and he has already been compensated for that symptom.  

Moreover, the VA examiner's September 2012 report declined to relate hearing loss to service.  The Board finds that the VA medical opinion regarding hearing loss is probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  The examiner's medical opinion is also consistent with the evidence of record.  

The Board notes that a secondary theory of service connection has been considered, as the Veteran stated that the ringing in his ears (service-connected tinnitus) that he experienced directly after discharge made it hard for him to hear.  However, despite the reported ringing, the Veteran's hearing still displayed normal results upon audiological examination.  Thus, although the ringing reportedly affected his ability to hear, there is no evidence of a causal relationship and no secondary service connection is warranted herein.

As the only competent medical opinion of record failed to link the Veteran's current bilateral hearing loss to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

III.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 56.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  Lumbar Spine 

The Veteran's lumbar spine disability was initially rated under a previous version of Diagnostic Codes 5295-5293, which pertained to Intervertebral Disc Syndrome (IVDS).  A 10 percent disabling rating was granted, effective May 1, 1997.  As of February 11, 2000, a 20 percent rating was effective, again based on the previous versions of Diagnostic Codes 5295-5293.  The Veteran submitted a claim for an increased rating in August 2007.

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  An 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, disability involving disc disease may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  That formula provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Here, the Veteran's 20 percent disability rating was granted based on the pre-amended version of DC 5293 due to recurring attacks of moderate IVDS.  

The Veteran was prescribed physical therapy in August to October 2008, but did not attend any appointments.  No further evaluation or treatment was done.

The Veteran was afforded a May 2009 VA examination, where x-rays taken in September 2008 revealed normal alignment, no subluxation, and mild degenerative disc disease (DDD), noting that the DDD had worsened since the last examination of record.  The Veteran reported incapacitating episodes three to four times in the previous 12 months, requiring lying in bed all day.  The examiner concluded the incapacitating episodes were due to IVDS.

An MRI examination done in June 2009 stated that degenerative changes had perhaps somewhat progressed.

The Veteran visited a VA pain clinic in July 2009 but did not agree to further treatment.  

An EMG examination was conducted in December 2009 which was normal, with no electrodiagnostic evidence of peripheral polyneuropathy, right or left tibial sural or sciatic neuropathy, myopathy, or radiculopathy.

At a September 2010 VA examination, the Veteran claimed his lower back pain was worse and he experienced 20 to 30 incapacitating episodes for two-day periods.  He exhibited forward flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  The examiner noted that with indirect observation, the Veteran's range-of-motion was significantly better: flexion was normal as he was able to bend forward while seated to place his shoes on his feet and was bending to 90 degrees; he also placed his legs on his lap to put on his socks.  The examiner concluded that the Veteran's sensory function examination did not correlate with his EMG, which was normal, so the subjective results were very questionable.  The Veteran also displayed significantly exaggerated response to light pressure on his back.

An October 2010 MRI revealed multilevel degenerative changes, but no change from the June 2009 MRI.

At an October 2012 VA examination, the Veteran exhibited forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation of 30+ degrees, and left lateral rotation of 30+ degrees.  Testing after repetitive use showed the same results.  Functional loss was less movement than normal and pain on movement.  No radicular pain was observed.  The Veteran was diagnosed with IVDS, with no incapacitating episodes.  It was noted that the Veteran uses a back brace constantly.

The VA treatment records obtained pursuant to the April 2012 Board remand do not indicate that the Veteran has been hospitalized for incapacitating episodes, nor that a physician has prescribed bed rest.  He takes pain medication to alleviate symptoms and wears a back brace.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  The Veteran has not claimed that his lumbar spine disability has worsened since the October 2012 examination.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Board finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  The VA examinations pertaining to the lumbar disability noted pain on weight-bearing and there is no opposite joint to evaluate.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).   Furthermore, although the VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  The Board finds that remanding the issue pertaining to the lumbar spine disability for further examination to evaluate its passive range of motion would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

The Veteran's symptoms do not reflect entitlement to a rating in excess of 20 percent.  There is a lack of evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Thus, a 40 percent rating is not warranted under either the Formula for Rating IVDS Based on Incapacitating Episodes or the General Rating Formula.



B.  Pes Planus

The Veteran's bilateral pes planus was assigned a rating of 10 percent disabling, effective February 27, 2004, under DC 5276.  He submitted a claim for an increased rating in August 2007.

Under DC 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

In May 2009, the Veteran underwent a VA examination with x-rays which diagnosed flat feet and pain on weight-bearing.  Flattening of both tarsal arches and bunion deformities were observed.  No malalignment or pronation was found.  It was noted that the Veteran used bilateral inserts with good efficacy.

A September 2010 VA examination report included complaints of pain, swelling, stiffness, fatigability, weakness, and lack of endurance in the medial distal region.  Observation revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight-bearing.  Both feet displayed minimal angulation and minimal pronation.  X-ray examination revealed stable bilateral bunion formation of both great toes and bilateral hallux valgus; it was noted that the findings were unchanged from the May 2009 examination.

The Veteran underwent another VA examination in October 2012, where he reported pain on the use of his feet and wearing arch supports and prosthetic shoes constantly, which relieved symptoms.  Decreased longitudinal arch height was noted on weight-bearing and inward bowing of the Achilles was observed.  No deformity, pronation, swelling or calluses were found.  Pes planus and hallux valgus were diagnosed.

The Board finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The Veteran has not claimed that his pes planus disability has worsened since the October 2012 examination.  See Snuffer v. Gober, 10 Vet. App. at 402-03.

The Board finds that the Veteran's pes planus does not warrant a rating in excess of 10 percent disabling.  The Veteran's symptoms do not more closely approximate a severe rating, as there is no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities. 

The Veteran is separately service-connected for osteoarthritis, left great toe, to include bunion/hallux valgus, and osteoarthritis of the right foot, to include bunion/hallux valgus of the right great toe.  Therefore, the Board need not consider whether the Diagnostic Codes relevant to those disorders are applicable here, as the Veteran is already compensated for those symptoms.

The Board also finds that a higher rating is not merited under another Diagnostic Code.  Diagnostic Code 5277 and 5278 for weak foot and pes cavus, respectively, do not apply as the evidence of record does reflect either condition.  Diagnostic Codes 5279 for metatarsalgia and 5282 for hammertoes are also inapplicable.  DC 5283 for malunion or nonunion of the tarsal or metatarsal bones is not indicated, and 5284 for other foot injuries is not applicable, as the Veteran's disability does not arise from an injury.   




C.  Left Great Toe 

The Veteran's osteoarthritis of the left great toe, to include bunion/hallux valgus, is currently rated 10 percent disabling under Diagnostic Code 5010, effective February 27, 2004.  The Veteran submitted a claim for increase in November 2007.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis under DC 5003.  

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Diagnostic Code 5280 provides that a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Code 5280.

The Veteran underwent a VA examination in May 2009 where a bunion deformity was noted with overlying soft tissue swelling at the medial aspect of the metatarsal-phalangeal joint of the left great toe.  No hallux valgus was observed.

At a September 2010 VA examination, the Veteran claimed that his left great toe worsened, that he could not feel it, and that he soaks his foot to relieve pain.  Hallux valgus was diagnosed, and upon x-ray examination, stable bunion deformities of the great toes were observed.  The examiner reported that findings had not changed since May 2009.

During an October 2012 VA examination, the Veteran stated he had intermittent pain in the left big toe and that he wore special shoes because of a bunion.  Upon observation, symptoms were determined to be mild or moderate.  The Veteran reported he had never had surgery for hallux valgus.

The Board finds that a higher rating is not merited.  No higher rating is available for the Veteran's disability under DC 5280, as he is already in receipt of the highest rating available.  Similarly, Diagnostic Code 5277 and 5278 for weak foot and pes cavus, respectively, do not apply as the evidence of record does reflect either condition.  Diagnostic Codes 5279 for metatarsalgia and 5282 for hammertoes are also inapplicable.  Nevertheless, these Diagnostic Codes do not provide for any evaluation in excess of 10 percent, which does not exceed the Veteran's current evaluation.   DC 5283 for malunion or nonunion of the tarsal or metatarsal bones is not indicated, and 5284 for other foot injuries is not applicable, as the Veteran's disability does not arise from an injury.   

Finally, Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes.  The evidence of record does not reflect that any of the Veteran's toes have been amputated, and the Veteran has never claimed amputation of any toes.

The Veteran did submit a statement in October 2013 that his left great toe had worsened.  However, VA medical records through December 2014 do not indicate worsening and do not show any additional treatment for the condition.  As noted above, the Veteran is already in receipt of the highest evaluation available for this particular disorder.  Remand is not warranted, as it would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  


ORDER

The appeal to reopen a claim of entitlement to service connection for psychiatric disability is denied.

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 20 percent for a lumbar spine disability is denied.

A disability rating in excess of 10 percent for pes planus is denied.

A disability rating in excess of 10 percent for a left great toe disability is denied.





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


